The relief described hereinbelow is SO ORDERED.

Signed December 18, 2019.


                                                    __________________________________
                                                                 Ronald B. King
                                                      Chief United States Bankruptcy Judge


                         IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                  SAN ANTONIO DIVISION

IN RE:                                         §
                                               §
A’GACI, L.L.C.,                                §                   CASE NO. 19-51919-RBK
                                               §
                 DEBTOR                        §                   CHAPTER 7

                ORDER DENYING COMPROMISE AND SETTLEMENT AGREEMENT

         On December 17, 2019 came on to be heard Chapter 7 Trustee, Randolph N. Osherow’s

Expedited Motion to Compromise and Settle Claims Against Second Avenue Partners Pursuant to

Bankruptcy Rule 9019 (ECF No. 317), and it appears to the Court that the Motion should be denied.

         It is, therefore, ORDERED, ADJUDGED, AND DECREED that the above-referenced Motion is

hereby DENIED.

                                              ###
